EXHIBIT 10.17

REVOLVING CREDIT AGREEMENT

AGREEMENT made this 19th day of July, 2005 by and among Bank of America, N.A., a
national banking association, with an office located at 111 Westminster Street,
Providence, Rhode Island (the “Lender”), and Summer Infant, Inc., a Rhode Island
corporation (“SII”), Summer Infant Europe Limited, a private company limited by
shares organized under the laws of England and Wales with registered number
04322137 (“SIE”), and Summer Infant Asia Limited, a Hong Kong corporation
(“SIA”), all with a principal place of business located at 6 Blackstone Valley
Place, Lincoln, Rhode Island (SII, SIE, and SIA herein individually referred to
as a “Borrower” and collectively referred to as the “Borrower”).

I. DEFINITIONS

1.01. Certain Defined Terms. In addition to the definitions contained in the
foregoing recital clause, the following terms shall have the meanings provided
below:

“Agreement” means this Agreement, as amended from time to time.

“Borrowing Base Certificate” means a certificate in the form of Exhibit A
attached hereto.

“Borrowing Limit” means an amount which shall not exceed the lesser of (a) Seven
Million Five Hundred Thousand Dollars ($7,500,000) or (b) the aggregate Dollar
Equivalent of (i) eighty-five percent (85%) of Total Eligible Toys R Us
Receivables outstanding from time to time, plus (ii) eighty-five percent
(85%) of Total Eligible Target Receivables outstanding from time to time, plus
(iii) eighty percent (80%) of Eligible Domestic Receivables outstanding from
time to time, plus (iv) sixty percent (60%) of the value of Eligible Domestic
Inventory, plus (v) fifty percent (50%) of the value of Eligible Foreign
Inventory, plus (vi) fifty-five percent (55%) of the value of Intransit
Inventory, plus (vii) sixty percent (60%) of Eligible Foreign Receivables
outstanding from time to time; provided, however, the amount available for
advances against Eligible Domestic Inventory, Intransit Inventory, and Eligible
Foreign Inventory shall not exceed Three Million Two Hundred Thousand Dollars
($3,200,000)).

“Capital Expenditures” means all expenditures in respect of fixed or capital
assets which have been or should be capitalized on the books of the Borrower in
accordance with GAAP, including the capitalized amount of Capital Lease
Obligations as incurred.

“Capital Lease Obligations” shall mean, as to the Borrower, the obligations of
Borrower to pay rent or other amounts under a lease (or other agreement
conveying the right to use) of real and/or personal property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of Borrower under GAAP and, for purposes of this Agreement,
the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.

“Code” shall mean the Uniform Commercial Code as the same may be in effect from
time to time in the State of Rhode Island.



--------------------------------------------------------------------------------

“Collateral” means all of the property, rights and interests of the Borrower
that are or are intended to be subject to the liens created by the Security
Documents.

“Customer” means a party indebted or obligated to a Borrower or a party against
which a Borrower has a claim on a Receivable.

“Debenture” means that certain Debenture between SIE and the Lender dated on or
about the date hereof.

“Debt Service” means, with respect to any fiscal period, the sum required to be
paid during such period by the Borrower for (a) Interest Expense, plus (b) the
aggregate amount of all mandatory scheduled payments, prepayments and sinking
fund payments, in each case with respect to principal paid or accrued in respect
of Funded Debt, including the current portion of Capital Lease Obligations, plus
(c) to the extent not included in the foregoing, lease expense and rent expense
of the Borrower.

“Default” means any of the events specified in Article IX hereof which are
continuing beyond any applicable grace or cure periods which would constitute an
Event of Default.

“Dollar Equivalent” means on any particular date, with respect to any amount
denominated in Dollars, such amount in Dollars, and with respect to any amount
denominated in any other currency, the amount (as conclusively ascertained by
the Lender absent manifest error) of Dollars which could be purchased by the
Lender (in accordance with its normal banking practices) in the London foreign
currency deposit markets with such amount of such currency at the spot rate of
exchange prevailing at or about 11:00 a.m. (London time) on such date.

“Dollars” or “$” means any lawful currency of the United State of America.

“EBITDA” means, with respect to any fiscal period of the Borrower, as determined
on a consolidated basis, the Net Income (or Net Loss, expressed as a negative
number) from continuing operations of the Borrower during such fiscal period
plus all items deducted in computing such Net Income in respect of depreciation,
amortization, Interest Expense and all other non-cash charges, and federal,
national, state, provincial and local taxes based upon or measured by income,
but excluding (i) extraordinary items such as gains or losses on sale of assets,
(ii) earnings from discontinued businesses, and (iii) any non-cash gains or
losses used in determining net income.

“Eligible Domestic Inventory” shall mean, as of any date of determination
thereof, all Inventory owned by (and in the possession or under the control of)
SII and located in a jurisdiction in the United States of America; provided that
Eligible Domestic Inventory shall include only such Inventory as is otherwise
reasonably acceptable to the Lender in its good faith discretion from time to
time and in any event shall not include any of the following:
(a) work-in-process; (b) Inventory located at leased premises or a warehouse
with respect to which the Lender has not received a landlord’s or warehousemen’s
waiver and agreement on terms reasonably satisfactory to it; (c) Inventory as to
which the Lender does not hold a duly perfected first priority lien;
(d) Inventory which in the reasonable judgment of the Lender is considered to be
not merchantable; (e) Inventory in-transit to the Borrower; and (f) consigned
Inventory. The value of Eligible Domestic Inventory shall be determined at the
lower of cost or market value in accordance with GAAP.

 

2



--------------------------------------------------------------------------------

“Eligible Foreign Inventory” shall mean, as of any date of determination
thereof, all Inventory owned by (and in the possession or under the control of)
SIE and located in England; provided that Eligible Foreign Inventory shall
include only such Inventory as is otherwise reasonably acceptable to the Lender
in its good faith discretion from time to time and in any event shall not
include any of the following: (a) work-in-process; (b) Inventory located at
leased premises or a warehouse with respect to which the Lender has not received
a landlord’s or warehousemen’s waiver and agreement on terms reasonably
satisfactory to it; (c) Inventory as to which the Lender does not hold a duly
perfected first priority charge; (d) Inventory which is subject to any legal
encumbrance other than pursuant to the Security Documents; (e) Inventory which
in the reasonable judgment of the Lender is considered to be not merchantable;
(f) Inventory in-transit to the Borrower; (g) Inventory which has not been fully
paid for by SIE; and (h) consigned Inventory. The value of Eligible Foreign
Inventory shall be determined at the lower of cost or market value in accordance
with GAAP.

“Eligible Domestic Receivable” means a Receivable of SII, other than an Eligible
Toys R Us Receivable or an Eligible Target Receivable, which is reasonably
acceptable to the Lender in its sole discretion, but at least is continuously in
compliance with all of the following:

(a) The Receivable is an account which arose in the ordinary course of the
business of SII from or in connection with a bona fide sale of goods or
rendition of services, performed in accordance with an order or contract, oral
or written, wherein all obligations of SII regarding the shipment or delivery of
such goods to the Customer have been satisfied or the services have been
performed for the Customer; no material part of such goods has been returned,
rejected, lost or damaged; the Receivable is not evidenced by chattel paper or
an instrument of any kind; the Customer is not insolvent or the subject of any
bankruptcy or insolvency proceeding of any kind; the Receivable is not subject
to progress billings; and the corporate headquarters of the Customer is located
within the United States;

(b) The rights of SII in and to the Receivable and the proceeds thereof are not
subject to any assignment, claim, lien, security interest or other encumbrance
other than pursuant to the Security Documents;

(c) The Receivable is not disputed nor subject to offset, credit allowance,
contra account or adjustment by the Customer, except discounts for prompt
payment offered in the ordinary course of business or as disclosed to the
Lender;

(d) The Receivable does not arise out of a transaction with an employee,
officer, agent, director stockholder, affiliate, or subsidiary of SII except as
previously disclosed and agreed by Lender, or any Person which, directly or
indirectly, controls or is controlled by, or is under common control with, SII,
as determined by the Lender;

(e) The Receivable has been due and payable for less than ninety (90) days from
the invoice date;

 

3



--------------------------------------------------------------------------------

(f) As to a Receivable of any single Customer, unless waived by the Lender, not
more than forty percent (40%) of the aggregate amount of the Receivables of such
Customer have been due and payable ninety (90) days or more from the invoice
date;

(g) The financial condition of the Customer is satisfactory to the Lender in its
reasonable discretion.

“Eligible Foreign Receivable” means a Receivable of SIE which is reasonably
acceptable to the Lender in its sole discretion, but at least is continuously in
compliance with all of the following:

(a) The Receivable is an account which arose in the ordinary course of the
business of SIE from or in connection with a bona fide sale of goods or
rendition of services, performed in accordance with an order or contract, oral
or written, wherein all obligations of SIE regarding the shipment or delivery of
such goods to the Customer have been satisfied or the services have been
performed for the Customer; no material part of such goods has been returned,
rejected, lost or damaged; the Receivable is not evidenced by chattel paper or
an instrument of any kind; the Customer is not insolvent or the subject of any
bankruptcy or insolvency proceeding of any kind; the Receivable is not subject
to progress billings; the Customer is an entity organized under the laws of
England; and the corporate headquarters of the Customer is located within
England;

(b) The rights of SIE in and to the Receivable and the proceeds thereof are not
subject to any assignment, claim, lien, security interest or other encumbrance
other than pursuant to the Security Documents;

(c) The Receivable constitutes Collateral in which the Lender has a duly
perfected first priority fixed charge;

(d) The Receivable is not disputed nor subject to offset, credit allowance,
contra account or adjustment by the Customer, except discounts for prompt
payment offered in the ordinary course of business or as disclosed to the
Lender;

(e) The Receivable does not arise out of a transaction with an employee,
officer, agent, director, stockholder, affiliate, or subsidiary of such Borrower
except as previously disclosed and agreed by Lender, or any Person which,
directly or indirectly, controls or is controlled by, or is under common control
with, SIE, as determined by the Lender;

(f) The Receivable has been due and payable for less than ninety (90) days from
the invoice date;

(g) As to a Receivable of any single Customer, unless waived by the Lender, not
more than forty percent (40%) of the aggregate amount of the Receivables of such
Customer have been due and payable ninety (90) days or more from the invoice
date;

(h) The Receivable is denominated in Dollars or Pounds Sterling;

 

4



--------------------------------------------------------------------------------

(i) The financial condition of the Customer is satisfactory to the Lender in its
reasonable discretion.

“Eligible Target Receivable” means a Receivable of SII due from Target that is
in compliance with all of the following:

(a) The Receivable is an account which arose in the ordinary course of the
business of SII from or in connection with a bona fide sale of goods or
rendition of services, performed in accordance with an order or contract, oral
or written, wherein all obligations of SII regarding the shipment or delivery of
such goods to Target have been satisfied or the services have been performed for
Target; no material part of such goods has been returned, rejected, lost or
damaged; the Receivable is not evidenced by chattel paper or an instrument of
any kind; Target is not insolvent or the subject of any bankruptcy or insolvency
proceeding of any kind; and the Receivable is not subject to progress billings;

(b) The Receivable is not disputed nor subject to offset, credit allowance,
contra account or adjustment by Target, except discounts for prompt payment
offered in the ordinary course of business or as disclosed to the Lender;

(c) The Receivable has been due and payable for less than ninety (90) days from
the invoice date.

“Eligible Toys R Us Receivable” means a Receivable of SII due from Toys R Us
that is in compliance with all of the following:

(a) The Receivable is an account which arose in the ordinary course of the
business of SII from or in connection with a bona fide sale of goods or
rendition of services, performed in accordance with an order or contract, oral
or written, wherein all obligations of SII regarding the shipment or delivery of
such goods to Toys R Us have been satisfied or the services have been performed
for Toys R Us; no material part of such goods has been returned, rejected, lost
or damaged; the Receivable is not evidenced by chattel paper or an instrument of
any kind; Toys R Us is not insolvent or the subject of any bankruptcy or
insolvency proceeding of any kind; and the Receivable is not subject to progress
billings;

(b) The Receivable is not disputed nor subject to offset, credit allowance,
contra account or adjustment by Toys R Us, except discounts for prompt payment
offered in the ordinary course of business or as disclosed to the Lender;

(c) The Receivable has been due and payable for less than ninety (90) days from
the invoice date.

“Event of Default” means an Event of Default which exists and is continuing
beyond any applicable grace or cure period described in Article IX hereof.

“Funded Debt” means, as of any date of determination thereof, the sum of all
Indebtedness of the Borrower for borrowed money or any obligation to repay
funded indebtedness, including, without limitation, any indebtedness evidenced
by notes, bonds,

 

5



--------------------------------------------------------------------------------

debentures, guarantees or similar obligations, any obligation to pay money under
a conditional sale or other title retention agreement, the net aggregate rentals
payable as Capital Lease Obligations, or any reimbursement obligation for any
letter of credit, exclusive of Subordinated Debt.

“GAAP” means generally accepted accounting principles consistently applied in
the United States.

“Guarantor” means Jason Macari.

“Guaranty” means the Guaranty of the Guarantor dated as of even date.

“Indebtedness” means (a) all indebtedness or other obligations of the Borrower
for borrowed money or for the deferred purchase price of property or services,
(b) all indebtedness or other obligations of any other Person for borrowed money
or for the deferred purchase price of property or services the payment or
collection of which the Borrower has guaranteed (except by reason of endorsement
for collection in the ordinary course of business) or in respect of which the
Borrower is liable, contingently or otherwise, including, without limitation,
liable by way of agreement to purchase, to provide funds for payment, to supply
funds to or otherwise to invest in such other Person, or otherwise to assure a
creditor against loss, (c) all indebtedness or other obligations of any other
Person for borrowed money or for the deferred purchase price of property or
services secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance upon or in
property (including, without limitation, accounts and contract rights) owned by
the Borrower, whether or not the Borrower has assumed or become liable for the
payment of such indebtedness or obligations, and (d) Capital Lease Obligations.

“Interest Expense” means, for any fiscal period, the aggregate amount required
by the Borrower to pay interest, fees, charges and expenses during such period
on Total Debt, including the interest portion of payments under Capital Lease
Obligations and any capitalized interest.

“Intransit Inventory” means Inventory which is in-transit to the Borrower, and
for which title has passed to the Borrower and which is insured to the full
value thereof by the Borrower. The value of Intransit Inventory shall be
determined at the lower of cost or market value in accordance with GAAP.

“Inventory” shall mean “inventory” as defined in Article 9 of the Code.

“IRC” means the Internal Revenue Code of 1986, as amended.

“Loan Account” means the account evidencing the Revolving Loan into which the
Lender shall record all appropriate debits and credits.

“Maximum Leverage Ratio” means, as of any applicable date, a ratio of Total Debt
to Tangible Net Worth of not greater than 3.5 to 1.0 from the date hereof
through December 31, 2005, and a ratio of Total Debt to Tangible Net Worth of
not greater than 3.0 to 1.0 at all times thereafter.

 

6



--------------------------------------------------------------------------------

“Minimum Fixed Charge Coverage Ratio” means, for any applicable period, a ratio
of Operating Cash Flow to Debt Service of not less than 1.25 to 1.0.

“Net Income” (or “Net Loss”) means the book net income (or net loss, as the case
may be) of the Borrower for any fiscal period, after all taxes actually paid or
accrued and all expenses and other charges, determined on a consolidated basis
in accordance with GAAP consistently applied.

“Net Worth” means, at any date, as set forth on a balance sheet of the Borrower,
prepared in accordance with GAAP, and determined on a consolidated basis the sum
of (a) the par or stated value of all outstanding capital stock, (b) capital
surplus, and (c) positive (negative) retained earnings, if any, and after
eliminating any surplus resulting from write-ups of assets after the date of
this Agreement.

“Note” shall mean the Borrower’s secured promissory note in the form attached
hereto as Exhibit B, which note is hereby incorporated herein by reference and
made a part hereof.

“Obligations” means all indebtedness, obligations and liabilities of the
Borrower to the Lender pursuant to this Agreement, the Revolving Loan, the
Security Documents, and the Note, including all principal, interest, taxes,
fees, charges, expenses and reasonable attorneys’ fees chargeable to the
Borrower or incurred by the Lender under this Agreement, the Security Documents
and the Note, or any other document or instrument delivered in connection
herewith.

“Operating Cash Flow” means, with respect to any fiscal period of the Borrower,
EBITDA for such period plus lease expense and rent expense, less federal, state
and local income, excise and franchise taxes paid during such period, less
dividends and distributions of cash or property, or both, to holders of shares
of the capital stock of the Borrower made during such fiscal period, all as
determined in accordance with GAAP on a consolidated basis.

“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or any department or agency thereof.

“Pound Sterling” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

“Receivable” means all present and future rights of a Borrower to payment for
goods sold or leased or for services rendered in the ordinary course of its
business, whether or not earned by performance.

“Repayment Date” means the Termination Date or, if earlier, the date of
acceleration of the Obligations pursuant to Section 2.07 or 9.02 hereof.

 

7



--------------------------------------------------------------------------------

“Revolving Loan” shall mean the revolving line of credit from the Lender to the
Borrower pursuant to the terms of Article II hereof in an amount not to exceed
the Borrowing Limit.

“Revolving Loan Advance” or “Revolving Loan Advances” means the loans and
advances made under the Revolving Loan on a revolving basis pursuant to the
terms of Article II hereof.

“Security Agreement” means that certain Security Agreement between SII and the
Lender dated as of even date.

“Security Documents” means the Guaranty, the Security Agreement, the Debenture
Agreement, and any other agreement now or hereafter securing the Obligations.

“Senior Debt” means, as of any date of determination thereof, the sum of Total
Debt of the Borrower exclusive of the non-current portion of Subordinated Debt.

“Subordinated Debt” means Indebtedness of the Borrower subordinated to the
Obligations in a manner acceptable to the Lender in its sole and absolute
discretion.

“Tangible Net Worth” means, as of any date, as calculated in accordance with
GAAP, the Net Worth of the Borrower less the sum of any intangible assets of the
Borrower including, but not limited to, goodwill, trademarks, and tradenames.

“Target” means Target Corporation.

“Termination Date” shall mean April 30, 2006, or such later date specified by
the Lender if this Agreement shall be extended by the Lender in writing.

“Total Debt” shall mean all items which, in accordance with GAAP and as
determined on a consolidated basis, would be included in determining total
liabilities as shown on the liability side of a balance sheet of the Borrower as
of the date Total Debt is to be determined and, in any event, shall include,
without limitation, any liability, whether or not any such liability shall have
been assumed, (a) on account of deposits, advances or progress payments under
contract, or any indebtedness or liability evidenced by notes, bonds, debentures
or similar obligations (including, without limitation, any purchase option
obligations, conditional sales or similar title retention agreements) or
indebtedness for borrowed money, and (b) secured by any mortgage, pledge, lien
or security interest on or in property owned or acquired.

“Total Eligible Target Receivables” means an amount equal to ninety-eight
percent (98%) of all Eligible Target Receivables, which percentage shall be
adjusted to reflect each future change in the purchase discount negotiated by
Target and SII.

“Total Eligible Toys R Us Receivables” means an amount equal to eighty-six
percent (86%) of all Eligible Toys R Us Receivables, which percentage shall be
adjusted to reflect each future change in the purchase discount negotiated by
Toys R Us and SII.

“Toys R Us” means Toys “R” Us, Inc.

 

8



--------------------------------------------------------------------------------

II. GENERAL TERMS

2.01. Revolving Loan. During the term of this Agreement, the Lender agrees to
make Revolving Loan Advances, provided that the aggregate unpaid principal
amount of all Revolving Loan Advances made by the Lender at any single time
shall not exceed the Borrowing Limit, and provided further that the Lender’s
agreement to make Revolving Loan Advances shall terminate immediately and all
future Revolving Loan Advances shall be at the sole discretion of the Lender if
(i) there shall have occurred or there shall exist an event that constitutes a
Default or an Event of Default, or (ii) the Lender is not in receipt of a
current Borrowing Base Certificate as required under Section 6.04 hereof. The
Lender shall maintain a Loan Account in which the Lender shall record all
appropriate debits and credits as provided herein. The Revolving Loan Advances
shall also be evidenced by the Note.

2.02. Loan Account. The Lender will enter Revolving Loan Advances as debits in
the Loan Account. The Lender may also record in the Loan Account, in accordance
with customary accounting practice, all other charges, interest, expenses and
other items properly chargeable to the Borrower, all payments by the Borrower
and other appropriate debits and credits. The debit balance in the Loan Account
shall reflect the amount of the Borrower’s indebtedness to the Lender under the
Revolving Loan, and whatever interest or charges may be due from time to time.
The Loan Account shall be prima facie evidence as to all such indebtedness and
other amounts; provided, however, that the failure of the Lender to record any
amount shall not limit or otherwise affect the obligations of the Borrower to
repay each Revolving Loan Advance made or effected hereunder together with
interest thereon.

2.03. Statements. The Lender shall render a monthly statement of account to the
Borrower which shall, absent manifest error, be considered correct, accepted by
and binding on the Borrower, unless the Borrower notifies the Lender of any
changes or corrections within thirty (30) days of the receipt of such statement.

2.04. Repayments of Principal. (a) Prior to the Repayment Date, the Borrower may
repay principal of the Revolving Loan Advances as set forth in the Note.

(b) The Borrower promises to pay to the Lender the outstanding principal amount
of the Revolving Loan Advances on the Repayment Date.

(c) If at any time the outstanding principal balance of the Loan Account exceeds
the Borrowing Limit, the Borrower promises to promptly pay an amount necessary
to reduce said principal balance to the Borrowing Limit.

2.05. Repayments of Interest. The Borrower promises to pay to the Lender
interest in arrears and at the rates as set forth in the Note, computed on the
average daily debit balance in the Loan Account.

2.06. Form of Payments. All payments (including prepayments) by the Borrower on
account of principal, interest or any other fee, reimbursement or other charge
due under the Revolving Loan shall be made to the Lender at the Lender’s place
of business prior to 2:00 p.m., on the date of payment in Dollars in immediately
available funds. No payment to the Lender (whether under any

 

9



--------------------------------------------------------------------------------

judgment or court order or otherwise) shall discharge the obligation or
liability in respect of which it was made unless and until the Lender shall have
received payment in full in Dollars, and to the extent that the amount of any
such payment shall, on actual conversion into Dollars, fall short of such
obligation or liability actual or contingent expressed in Dollars, the Borrower
shall indemnify and hold harmless the Lender with respect to the amount of the
shortfall, with such indemnity surviving the termination of this Agreement, and
any legal proceeding, judgment or court order pursuant to which the original
payment was made which resulted in the shortfall. The Borrower hereby authorizes
the Lender to effect payment of all sums due to the Lender, including, without
limitation, payments of principal, interest, or any other fee or reimbursement
in connection with the transactions contemplated herein, by means of debiting
any of the Borrower’s demand deposit accounts with the Lender.

2.07. No Offset, etc. All payments by a Borrower hereunder and under any of the
Security Documents shall be made without recoupment, setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
such Borrower is compelled by law to make such deduction or withholding. If any
such obligation is imposed upon any Borrower with respect to any amount payable
by it hereunder or under any of the Security Documents, such Borrower will pay
to the Lender, on the date on which such amount is due and payable hereunder or
under such Security Document, such additional amount in Dollars as shall be
necessary to enable the Lender to receive the same net amount which the Lender
would have received on such due date had no such obligation been imposed upon
such Borrower. The applicable Borrower will deliver promptly to the Lender
certificates or other valid vouchers for all taxes or other charges deducted
form or paid with respect to payments made by such Borrower hereunder or under
such Security Document.

2.08. Termination. (a) This Agreement and the making of Revolving Loan Advances
hereunder may be terminated by the Lender at any time, at the option of the
Lender, if any Event of Default shall have occurred and be continuing beyond the
application of any grace or notice period, as provided in Section 9.02 hereof.

(b) Unless sooner terminated as provided in subparagraph (a) above, this
Agreement shall terminate on the Termination Date.

(c) Upon termination of this Agreement, all Revolving Loan Advances hereunder
shall immediately become due and payable. Termination shall not affect the
obligations of the Borrower hereunder or the security interests of the Lender in
the Collateral until all the Revolving Loan Advances are paid in full.

2.09. Advance Procedure. Whenever the Borrower desires a Revolving Loan Advance,
it shall notify the Lender (which notice may be telephonic confirmed promptly in
writing or telecopied) no later than 1:00 p.m. (Providence, Rhode Island time).
The notice shall specify (a) the proposed funding date and (b) the amount of the
proposed Revolving Loan Advance. The Lender shall not incur any liability to the
Borrower in acting upon any telephonic or telecopied notice referred to above
which the Lender believes reasonably and in good faith to have been given by a
duly authorized officer or other Person authorized to borrow in behalf of the

 

10



--------------------------------------------------------------------------------

Borrower or for otherwise acting in good faith and, upon the funding of a
Revolving Loan Advance by the Lender in accordance with this Agreement pursuant
to any telephonic or telecopied notice, the Borrower shall have borrowed such
Revolving Loan Advance hereunder.

2.10. Disbursement of Funds. Promptly after receipt of a notice from the
Borrower requesting a Revolving Loan Advance pursuant to Section 2.08 hereof,
subject to the terms of Section 2.01 hereof the Lender shall make such Revolving
Loan Advance available to the Borrower on such funding date by causing an amount
of same day funds equal to such Revolving Loan Advance to be credited to the
account of the Borrower at the office of the Lender.

2.11. Use of Proceeds. The Revolving Loan Advances shall be used for general
working capital purposes of the Borrower.

2.12. Security for the Revolving Loan. The Revolving Loan shall be secured by
the Security Documents and by such additional security as shall be agreed to by
the Lender and the Borrower from time to time.

2.13. Participations. The Lender reserves the right without notice to the
Borrower to sell participations in the Revolving Loan, in whole or in part,
provided that the Borrower’s rights under this Agreement will not be modified
thereby. Furthermore, the Lender shall have the right to make available to
actual or potential participants all financial information, public or
non-public, that the Lender receives from the Borrower provided such person
agrees, in writing, to keep such information confidential or is bound by privacy
laws the same as those applicable to the Lender.

2.14. Life Insurance. The Borrower shall maintain or cause there to be
maintained and assign to the Lender insurance on the life of Jason Macari in the
minimum amount of Two Million Dollars ($2,000,000).

2.15. Unused Line Fee. The Borrower shall pay to the Lender an unused line fee
on the daily average unused amount of the Borrowing Limit for the period from
the date hereof through the Termination Date and thereafter for each consecutive
three-month period or portion thereof while the Revolving Loan remains
outstanding, at the rate of fifteen basis points (.0015%) per annum. Accrued
unused line fees shall be payable on the last business day of each calendar
quarter.

2.16. Origination Fee. The Borrower agrees to pay to the Lender an origination
fee of Fifteen Thousand Dollars ($15,000) in connection with the making of the
Revolving Loan, payable in five consecutive quarterly installments of Three
Thousand Dollars ($3,000) each, commencing on the date hereof.

III. REPRESENTATIONS AND WARRANTIES

To induce the Lender to enter into this Agreement and make the Revolving Loan,
the Borrower represents and warrants to the Lender (which representations and
warranties shall survive the making of the Revolving Loan) that:

3.01. Financial Statements. The financial statements previously furnished by the
Borrower to the Lender have been prepared substantially in accordance with GAAP
applied on a basis consistent with that of preceding periods, are complete and
correct, and fully and accurately reflect the financial condition of the
Borrower as of said dates. To the best of Borrower’s knowledge and belief,
Borrower does not have any contingent obligations, liabilities for taxes,
unusual long-term commitments or lease commitments except as specifically
mentioned in such financial statements or the notes thereto. Since the date of
the most recent financial statements submitted to and received by the Lender,
there has been no material adverse change in the financial condition of the
Borrower.

 

11



--------------------------------------------------------------------------------

3.02. Organization and Qualification. Each Borrower (a) is a corporation (or
similar business entity) duly incorporated, validly existing and (where
applicable with respect to SIE and SIA) in good standing under the laws of its
jurisdiction of incorporation, (b) has the corporate power and authority to own
its properties and to carry on business as now being conducted and is qualified
to do business and is in good standing in every jurisdiction where such
qualification is necessary, and (c) has the corporate power to execute and
deliver this Agreement, to borrow hereunder and to execute and deliver to the
Lender any other instruments required hereunder.

3.03. No Conflict. (a) Each Borrower has taken all necessary corporate action to
authorize the Revolving Loan on the terms and conditions of this Agreement and
to authorize the execution, delivery and performance of this Agreement and any
other agreements referred to herein or related to the Loans.

(b) All consents, licenses, approvals or authorizations of, or registrations or
declarations with, any governmental authority, bureau or agency which are
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and any other agreements referred to herein
have been duly obtained and are in full force and effect.

(c) The execution, delivery and performance of this Agreement and any other
agreement referred to herein will not be in material conflict with, result in a
material breach of, or constitute (with due notice or lapse of time or both) a
material default under, any provision of any existing law or regulation or of
any order or decree of any court or governmental authority, bureau or agency, or
of the Articles of Incorporation or By-Laws of any Borrower, or of any mortgage,
indenture, contract or other agreement to which any Borrower is a party or which
purports to be binding upon any Borrower or upon any of such Borrower’s
properties or assets, and will not result in the creation or imposition of any
lien, charge or encumbrance on, or security interest in, any of such Borrower’s
properties or assets, except in favor of the Lender.

3.04. Litigation. There is no action, suit or proceeding at law or in equity or
by or before any governmental instrumentality or other agency now pending or, to
the knowledge of the Borrower, threatened against or affecting the Borrower
which, if adversely determined, would have a material adverse effect on the
business operations, properties, assets or condition (financial or otherwise) of
the Borrower. The Borrower is not in default with respect to any order of any
court, arbitrator or governmental body arising out of any action, suit or
proceeding under any statute or other law.

 

12



--------------------------------------------------------------------------------

3.05. No Default. The Borrower is not in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any agreement or instrument to which the Borrower is a party or by which the
Borrower’s assets may be bound, and no Default or Event of Default as
hereinafter specified has occurred and is continuing hereunder.

3.06. Taxes. The Borrower has filed or caused to be filed all tax returns
required to be filed, and has paid all taxes shown to be due and payable on said
returns or on any assessments made against the Borrower, and no tax liens have
been filed and no claims are being asserted, or proposed or threatened to be
asserted, with respect to any taxes which are not reflected in the financial
statements referred to in Section 3.01 hereof, and the Borrower is currently
providing adequate reserves for all current taxes.

3.07. No Pending Insolvency. Any funds advanced to the Borrower under this
Agreement do not and will not render the Borrower insolvent; the Borrower is not
contemplating the filing of a petition or application for the appointment of a
trustee or other custodian, liquidator, administrator or receiver of the
Borrower or any substantial part of the assets of the Borrower and the Borrower
has no knowledge of any Person contemplating the filing of any such petition
against it; the Borrower is not contemplating the commencement of any case or
other proceeding relating to the Borrower under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, examinership or
liquidation or similar law of any jurisdiction or the liquidation of all or a
major portion of its property and the Borrower has no knowledge of any Person
contemplating the commencement of any such case or proceeding against it.

3.08. Statements. No statement of fact made by or on behalf of the Borrower in
this Agreement or in any certificate or schedule furnished to the Lender
pursuant hereto, contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements contained therein or
herein not misleading. There is no fact presently known to the Borrower which
has not been disclosed to the Lender which materially affects adversely nor as
far as the Borrower can foresee, will materially affect adversely the property,
business, prospects or condition (financial or otherwise) of the Borrower.

3.09. Legally Enforceable Agreement. This Agreement and any other documents
executed by the Borrower in connection with the Revolving Loan are the legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and except as certain remedies thereunder
may be subject to equitable principles.

3.10. Regulation U. The Borrower is not engaged principally, or as one of the
Borrower’s important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System), and will not use the
proceeds of the Loans so as to violate Regulation U as it may be amended or
interpreted from time to time by the Board of Governors of the Federal Reserve
System.

 

13



--------------------------------------------------------------------------------

3.11. Patents, etc. Borrower possesses all franchises, patents, patent
applications, patent licenses, copyrights, trademarks, service marks,
tradenames, licenses and permits, and rights in respect of the foregoing,
necessary for the conduct of the Borrower’s business substantially as now
conducted without any known conflict with any rights of others.

3.12. Brokerage Commissions. The making of the Revolving Loan or the Lender’s
acquisition of the Note or any of the Security Documents will not subject the
Lender to any claim for a brokerage commission.

IV. CONDITIONS OF MAKING INITIAL ADVANCE

The obligation of the Lender to make the initial Revolving Loan Advance
hereunder is subject to the following conditions precedent:

4.01. Representations. The representations and warranties set forth in Article
IV hereof shall be true and correct on and as of the date hereof and the date
such Initial Advance is made.

4.02. Certification. Each Borrower shall have executed and delivered to the
Lender, upon the execution of this Agreement, the following: (a) A certificate
of the stockholders and/or directors of such Borrower certifying to the
incumbency of the officers of such Borrower and the votes authorizing the
execution and delivery of this Agreement and any other documents related to the
Revolving Loan, and (b) such other supporting documents as the Lender may
reasonably request.

4.03. Legal Opinion. The Lender shall have received the favorable written
opinion of counsel for SII, dated the date hereof, satisfactory to the Lender
and its counsel in scope and substance.

4.04. Good Standing. Upon the execution of this Agreement, the Lender shall have
received for SII Certificates of Good Standing from the Rhode Island Secretary
of State and the Rhode Island Division of Taxation, and evidence reasonably
acceptable to the Lender regarding the corporate status of SIE and SIA.

4.05. Legal Matters. All legal matters incident to the transactions hereby
contemplated shall be satisfactory to counsel for the Lender.

4.06. No Default. No Default or Event of Default shall have occurred.

4.07. Commitment Letter. There shall be compliance with all terms of the
commitment letter of the Lender to the Borrower dated June 20, 2005.

4.08. Documents To Be Delivered To The Lender. The items to be delivered to the
Lender prior to the initial Revolving Advance shall be:

(a) Assignment of credit insurance.

 

14



--------------------------------------------------------------------------------

(b) A collateral assignment of the life insurance policy described in
Section 2.14 above.

(c) The executed Note.

(d) The executed Security Documents.

(e) The policies of hazard insurance required by the Security Documents,
accompanied by evidence of the payment of the premiums therefor.

(f) Uniform Commercial Code financing statements to perfect the security
interest created by the Security Documents in the property described therein.

V. CONDITIONS OF MAKING ADVANCES AFTER THE INITIAL ADVANCE

5.01. Subsequent Conditions to Advances. The obligation of the Lender to make
any Revolving Loan Advance after the initial advance is subject to the following
conditions precedent:

(a) All conditions of Article IV shall remain satisfied, performed and
unimpaired as of the date of each such subsequent advance.

(b) The Lender shall have received a requisition for the advance.

(c) The representations and warranties set forth in Article III hereof shall be
true and correct on and as of the date of the advance with the same effect as if
made on such date.

(d) There shall be no Default under this Agreement or the Security Documents as
of the date of such advance.

VI. AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees that, from the date hereof and until payment
in full of the principal of, and interest on, the Obligations, whether now
existing or arising hereafter, unless the Lender shall otherwise consent in
writing, each Borrower will:

6.01. Maintenance of Properties. Do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its rights, licenses, permits
and franchises and comply with all laws and regulations applicable to the
Borrower, at all times maintain, preserve and project all franchises and trade
names and preserve all the remainder of the Borrower’s property used or useful
in the conduct of the Borrower’s business and keep the same in good repair,
working order and condition, and from time to time, make, or cause to be made,
all needful and proper repairs, renewals, replacements, betterments and
improvements thereto, so that the business carried on in connection therewith
may be properly and advantageously conducted at all times.

 

15



--------------------------------------------------------------------------------

6.02. Payment of Obligations and Taxes. Pay and discharge or cause to be paid
and discharged all of the Borrower’s obligations and liabilities and all taxes,
assessments and governmental charges or levies imposed upon the Borrower or upon
the Borrower’s respective income and profits or upon any of the Collateral
evidenced by the Security Documents, real, personal or mixed, or upon any part
thereof, before the same shall become in default, as well as all lawful claims
for labor, materials and supplies or otherwise, which, if unpaid, might become a
lien or charge upon such properties or any part thereof; provided that the
Borrower shall not be required to pay and discharge or cause to be paid and
discharged any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings and
the Borrower shall have set aside on the Borrower’s books adequate reserves with
respect to any such tax, assessment, charge, levy or claim, so contested; and
provided, further, that payment with respect to any such tax, assessment,
charge, levy or claim shall be made within ten (10) days after entry of final
judgment and before any of the Borrower’s property shall be seized or sold in
satisfaction thereof.

6.03. Legal Proceedings. Give prompt written notice to the Lender of any
proceedings instituted against the Borrower in any national, Federal,
provincial, state or county court or before any commission or other regulatory
body, international, national, Federal, state, provincial or local, which, if
adversely determined, would have a material adverse effect upon the Borrower’s
business, operations, properties, assets, or condition, financial or otherwise.

6.04. Financial Statements. Furnish or cause to be furnished to the Lender:

(a) Within one hundred twenty (120) days of the end of each fiscal year of SII,
audited balance sheets and statements of profit and loss and cash flows,
retained earnings, reconciliation of net worth and source and application of
funds for such fiscal year for SII, each prepared in accordance with GAAP
consistently applied, in reasonable detail and certified without qualification
by independent certified public accountants selected by the Borrower and
acceptable to the Lender, the form of certification to be also satisfactory to
the Lender, showing SII’s financial condition at the close of such fiscal year
and the results of operations during such year, together with a certificate
signed by such accountants certifying SII’s compliance, or lack thereof, with
the financial covenants described in Article VII hereof, and a schedule showing
the calculations used to determine such compliance (or lack thereof).

(b) Within one hundred twenty (120) days of the end of each fiscal year of the
Borrower, compiled balance sheets and statements of profit and loss and cash
flows, retained earnings, reconciliation of net worth and source and application
of funds for such fiscal year for the Borrower, each prepared in accordance with
GAAP consistently applied, on a combined and combining basis, in reasonable
detail by independent certified public accountants selected by the Borrower and
acceptable to the Lender, the form of compilation to be also satisfactory to the
Lender, showing the Borrower’s financial condition at the close of such fiscal
year and the results of operations during such year, together with a certificate
signed by such accountants certifying the Borrower’s compliance, or lack
thereof, with the financial covenants described in Article VII hereof, and a
schedule showing the calculations used to determine such compliance (or lack
thereof).

 

16



--------------------------------------------------------------------------------

(c) Within sixty (60) days after the end of each quarter in each fiscal year of
the Borrower, balance sheets and statements of profit and loss and cash flows,
retained earnings, reconciliation of net worth and source and application of
funds for such fiscal year, each prepared in reasonable detail in accordance
with GAAP, on a combined and combining basis, consistently applied, and
consistent in format with the financial statements furnished to Lender in
connection with the Borrower’s loan application, certified by the President or
Chief Financial Officer of the Borrower as fairly representing the financial
position of the Borrower, such balance sheets to be as of the close of such
quarter and such other statements to be for the period from the beginning of the
then current fiscal year to the end of such quarter in each case subject to
audit and year-end adjustments.

(d) Within fifteen (15) days after the end of each month, a Borrowing Base
Certificate.

(e) Within sixty (60) days after the end of each quarter in each fiscal year, an
aged analysis of all outstanding Receivables and Receivables reconciliation and
ineligible reserves reports, an inventory certificate detailing locations of
inventory and lower of cost or market value thereof, and an accounts payable
aging, all in form and substance satisfactory to the Lender.

(f) Within thirty (30) days after the beginning of each fiscal year, a
management prepared budget for the then fiscal year in form and substance
reasonably satisfactory to the Lender, prepared on a combined and combining
basis, which budget shall include, without limitation, projected profit and loss
and cash flow statements, balance sheets and a capital expenditure budget.

(g) Promptly, from time to time, such other information regarding the
operations, assets, business, affairs and financial condition of the Borrower as
the Lender may reasonably request.

6.05. Adverse Changes. Promptly advise the Lender of (a) all litigation and
proceedings affecting the Borrower in which the Dollar Equivalent of the amount
involved is One Hundred Thousand Dollars ($100,000) or more and is not covered
by insurance; (b) any material adverse change in the Borrower’s condition,
financial or otherwise; or (c) any Default described in Article IX hereof or of
the occurrence of any event which upon notice or lapse of time or both would
constitute such an Event of Default.

6.06. Accounting. Maintain a standard system of accounting substantially in
accordance with GAAP.

6.07. Depository. Use the Lender as the principal bank of account of the 811’s
funds and SII’s funds.

6.08. Additional Instruments. Promptly execute and deliver or cause to be
executed and delivered to the Lender all such additional and/or supplemental
other instruments and documents from time to time as the Lender deems necessary
or appropriate for the performance of the Borrower’s obligations under this
Agreement, so long as such additional instruments do not create any additional
liabilities or obligations of the Borrower.

 

17



--------------------------------------------------------------------------------

6.09. Subordination of Debt. Subordinate all officer and shareholder debt to the
Revolving Loan, pledge all such debt to the Lender as security for the Revolving
Loans and not make any payments on account of such debt without the prior
written consent of the Lender.

6.10. Life Insurance. Promptly pay or cause to be paid any and all premiums and
charges due or payable upon or on account of any life insurance required
hereunder, and maintain and continue such insurance in full force and effect and
take any and all action necessary or required by the Lender or otherwise to
complete, perfect and preserve all rights thereunder to the end that any such
policy or policies will not lapse or be subject to any claim whatsoever.

VII. FINANCIAL COVENANTS

The Borrower covenants and agrees that, from the date hereof and until payment
in full of the principal of, and interest on, the Obligations, whether now
existing or arising hereafter, unless the Lender shall otherwise consent in
writing, the Borrower will:

7.01. Minimum Fixed Charge Coverage Ratio. Maintain or cause to be maintained,
on a combined basis, a ratio of Operating Cash Flow to Debt Service of not less
than the Minimum Fixed Charge Coverage Ratio.

7.02. Maximum Leverage Ratio. Not permit the ratio of Senior Debt to Tangible
Net Worth to exceed, on a combined basis, the Maximum Leverage Ratio.

The Borrower acknowledges and agrees that the Lender shall test the financial
covenants described in (i) Section 7.01 as of the end of each fiscal quarter of
the Borrower on a rolling four-quarter basis (to include the fiscal quarter
then-ended and the previous three fiscal quarters), and (ii) Section 7.02 at the
end of each fiscal quarter of the Borrower, all as based on the financial
statements required to be delivered to the Lender pursuant to Section 6.04 of
this Agreement.

VIII. NEGATIVE COVENANTS

Each Borrower covenants and agrees that, until payment in full of the principal
of, and interest on, the Obligations, whether now existing or arising hereafter,
unless the Lender shall otherwise consent in writing, each Borrower will not,
directly or indirectly:

8.01. Indebtedness. Incur, create, assume, become or be liable in any manner
with respect to, or permit to exist, any indebtedness, liability or lease
commitment, except upon such terms and conditions as may be mutually agreed upon
in advance by the Borrower and the Lender and except:

(a) Indebtedness under this Agreement;

 

18



--------------------------------------------------------------------------------

(b) Indebtedness with respect to trade obligations and other normal accruals in
the ordinary course of business not yet due and payable in accordance with
customary trade terms or with respect to which the Borrower is contesting in
good faith the amount or validity thereof by appropriate proceedings and then
only to the extent the Borrower has set aside on the Borrower’s books adequate
reserves therefore;

(c) Indebtedness described in financial statements previously delivered to the
Lender and existing on the date hereof, provided that such Indebtedness is paid
in accordance with its stated terms without renewal, extension or modification;
and

(d) Other Indebtedness not in excess at any single time of an aggregate amount
of One Hundred Fifty Thousand Dollars ($150,000).

8.02. Liens. Create, incur, make, assume or suffer to exist any assignment,
mortgage, pledge, lien, charge, security interest or other encumbrance of any
nature whatsoever on any of the Borrower’s property or assets, now or hereafter
owned, other than in favor of the Lender or other than:

(a) liens securing the payment of taxes, either not yet due or the validity of
which is being contested in good faith by appropriate proceedings, and as to
which there shall have been set aside on the Borrower’s books adequate reserves
or other provisions made in accordance with GAAP;

(b) liens securing this Agreement;

(c) liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens, bankers’ set off rights and other similar liens arising in the ordinary
course of business for sums not yet due or being contested in good faith and by
appropriate proceedings diligently conducted and for which proper reserve or
other provision has been made in accordance with GAAP;

(d) liens arising in the ordinary course of business out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation;

(e) liens incurred as purchase money liens or other liens of a conditional
vendor or refundings thereof on property acquired or held by the Borrower to
secure the purchase price of such property, provided that the liens permitted by
this clause (e) shall at all times be confined solely to the property so
purchased and shall secure Indebtedness which does not exceed the lower of the
fair market value on the date of purchase or the cost of the property so
purchased and that any such obligations shall not otherwise be prohibited by the
terms of this Agreement;

(f) liens arising from or upon any judgment or award, provided that such
judgment or award is being contested in good faith by proper appeal proceedings
and only so long as execution thereon shall be stayed; and

(g) liens securing the Indebtedness described in Section 8.01(d).

 

19



--------------------------------------------------------------------------------

8.03. Fundamental Changes. Dissolve, liquidate, consolidate with, or merge with,
or otherwise acquire all or substantially all of the assets or properties of,
any other business or make any change in its legal structure, or make any
substantial change in its executive management, or engage, directly or
indirectly, in any business substantially different from the business now being
conducted.

8.04. Acceleration of Other Indebtedness. Accelerate the maturity of any
material Indebtedness now or hereafter outstanding to any other bank, supplier,
or other third party, or repay the same otherwise than in accordance with its
regular amortization.

8.05. Transfer of Interests. Permit the direct or indirect transfer of any
interest in any Borrower by any of its present shareholders or the direct or
indirect dilution of the percentage interest in any Borrower currently held by
any present shareholder without the prior written consent of the Lender.

8.06. Fiscal Year. Change the date of its fiscal or financial year-end without
the Lender’s prior written consent.

8.07. Advances and Distributions. Make or cause to be made, directly or
indirectly, any advances, loans, or other distributions of cash or property, to
affiliates or subsidiaries of the Borrower, or to any other Person, other than
to holders of shares of the capital stock of the Borrower, without the prior
written consent of the Lender.

8.08. Redemptions. Directly or indirectly, redeem, purchase or otherwise acquire
for consideration, any shares of its capital stock, of any class.

IX. DEFAULTS AND REMEDIES

9.01. Events of Default. The occurrence of any one (1) or more of the following
shall constitute an Event of Default:

(a) any material representation or warranty made herein, or in any material
report, certificate, financial statement or other instrument furnished in
connection with this Agreement, or the borrowing hereunder, shall prove to be
false or misleading in any material respect on or as of the date made or deemed
made;

(b) default in the payment of any installment of the principal of, or fees or
interest on, any of the Borrower’s Obligations after the same shall become due
and payable, including, but not limited to, default in the payment of any
installment of principal or interest due under the Note as and when due;

(c) default, after the expiration of any applicable grace periods, in the
payment of any installment of the principal of, or fees or interest on, any
other Indebtedness of the Borrower to the Lender after the date when the same
shall become due and payable;

(d) default in the due observance or performance of any covenant, condition or
agreement contained in Articles VI, VII or VIII hereof, and, as to default in
respect of any covenant, condition or agreement contained in Articles VI or VIII
hereof, the continuance of such default for a period of twenty (20) days after
the date Lender provides Borrower written notice of such default;

 

20



--------------------------------------------------------------------------------

(e) default in the due observance or performance of any other covenant,
condition or agreement, on the part of the Borrower to be observed or performed
pursuant to the terms hereof, and the continuance of such default for a period
of twenty (20) days after the date Lender provides Borrower written notice of
such default;

(f) default, after the expiration of any applicable grace periods, in the due
observance or performance of any covenant, promise or provision contained in any
of the Security Documents, and the continuance of such default for a period of
twenty (20) days after the date Lender provides Borrower written notice of such
default;

(g) the Borrower shall (i) apply for or consent to the appointment of a
receiver, trustee or liquidator of the Borrower or any of the Borrower’s
property, (ii) admit in writing the Borrower’s inability to pay its debts as
they mature, (iii) make a general assignment for the benefit of creditors,
(iv) be adjudicated a bankrupt or insolvent or (v) file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage of any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
an answer admitting the material allegations of a petition filed against him or
it in any proceeding under any such law or if action shall be taken for the
purpose of effecting any of the foregoing; provided, however, Borrower shall
have forty-five (45) days within which to cause the dismissal of any involuntary
petition;

(h) the occurrence of any of the following events or circumstances: (i) SIE
shall be deemed unable to pay its debts within the meaning of section 123(1)
(a), (b), or (2) of the Insolvency Act 1986 (United Kingdom) or shall otherwise
become insolvent or stop or suspend making payments (whether of principal or
interest) with respect to all or any class of its Indebtedness or announce an
intention to do so, (ii) a meeting shall be convened by SIE for the purpose of
passing any resolution to purchase, reduce or redeem any of its capital stock or
to comply with section 142 of the Companies Act 1985 (England), (iii) any
petition shall be presented or other step taken for the purpose of the
appointment of an administrator or the winding up of SIE (provided, however, SIE
shall have forty-five (45) days within which to cause the dismissal of any
involuntary petition) or an order shall be made or resolution passed for the
winding up of SIE or a notice shall be issued by convening a meeting for the
purpose of passing any such resolution (except for the purpose of a solvent
amalgamation or reconstitution which shall have been approved by the Lender), or
(iv) any steps shall be taken, or negotiations commenced by SIE or by any of its
respective creditors with a view to proposing any kind of composition,
compromise or arrangement involving SIE and any of its creditors or for the
presentation of a petition for the appointment of an administrator;

(i) an order, judgment or decree shall be entered, without the application,
approval or consent of the Borrower, by any court of competent jurisdiction,
approving a petition seeking reorganization of the Borrower or appointing a
receiver, trustee or

 

21



--------------------------------------------------------------------------------

liquidator of the Borrower or of all or a substantial part of the assets of the
Borrower, provided, however, with respect to such involuntary proceedings, the
Borrower shall have thirty (30) days from the date of such order, judgment or
decree to discharge the same;

(j) final judgment for the payment of money the Dollar Equivalent of which is in
excess of an aggregate of Twenty-Five Thousand Dollars ($25,000) shall be
rendered against the Borrower and the same shall remain undischarged for a
period of thirty (30) consecutive days or shall not be fully bonded in a manner
reasonably acceptable to the Lender within such thirty (30) day period, during
which execution shall not be effectively stayed;

(k) the occurrence of any attachment of any deposits or other property of the
Borrower in the hands or possession of the Lender, or the occurrence of any
attachment of any other property of the Borrower the Dollar Equivalent of which
is in an amount exceeding Twenty-Five Thousand Dollars ($25,000) which shall not
be fully bonded in a manner reasonably acceptable to the Lender or discharged
within thirty (30) days of the date of such attachment;

(l) the occurrence of any adverse change described in Section 6.05 hereof; or

(m) the occurrence of any event of default as defined in any of the Security
Documents which is continuing beyond any applicable grace or cure periods.

9.02. Acceleration. Upon the occurrence of any such Event of Default and at any
time thereafter during the continuance of such Event of Default, the Lender may,
by written notice to the Borrower, declare the entire unpaid aggregate principal
amount of, and accrued interest on, the Obligations and any and all other
indebtedness of the Borrower to the Lender hereunder, forthwith to be due and
payable, whereupon the indebtedness evidenced by the Notes shall become
forthwith due and payable, both as to principal and interest, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, anything contained herein to the contrary notwithstanding, and
any obligation of the Lender to extend further credit pursuant to any of the
terms hereof shall immediately terminate.

9.03. Set-off. Borrower hereby grants to Lender a continuing lien, security
interest and right of setoff as security for all liabilities and obligations to
Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, Collateral and property, now or hereafter in the possession,
safekeeping or control of Lender or any entity under the control of Bank of
American Corporation and its successors and assigns, or in transit to any of
them. At any time, without demand or notice, Lender may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any Collateral securing the
Obligations. ANY AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.

 

22



--------------------------------------------------------------------------------

9.04. Other Remedies. The Lender may look to, utilize, and realize upon any item
or portion of any security held by it hereunder or under the Security Documents,
or other instrument securing the Loan or any other indebtedness, liabilities, or
Obligations of the Borrower to the Lender, whether now existing or hereafter
contracted or acquired, in any order it may elect without obligation to equalize
the burden between or among the separate items of security or portions thereof
or between or among the owners thereof, or to marshal the same in any way, and
the Lender may apply any proceeds of any security in such order as it shall
determine, and after all indebtedness, liabilities, and Obligations now or
hereafter of the Borrower to the Lender have been paid in full, the Lender shall
account for any security then remaining or any surplus proceeds of any security
then remaining to the owner of such security.

X. MISCELLANEOUS

10.01. Survival of Representations. This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto, shall survive the making by the Lender of the
Revolving Loan, and shall continue in full force and effect so long as the
Revolving Loan or other Obligations are outstanding and unpaid.

10.02. Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party; and all covenants, promises and agreements in this
Agreement contained, by or in behalf of the Borrower shall inure to the benefit
of the respective successors and assigns of the Lender, provided that the
Borrower may not transfer or assign any of its rights hereunder without the
prior written consent of the Lender.

10.03. Lender’s Expenses. Each Borrower will, jointly and severally, reimburse
the Lender upon demand for all out-of-pocket costs, charges and expenses of the
Lender (including reasonable fees and disbursements of counsel to the Lender) in
connection with (a) the preparation, execution and delivery of this Agreement
and any other agreements hereunder, (b) the making of the Loans, (c) any
amendments, modifications, consents, or waivers in respect thereof, (d) any
enforcement thereof and (e) any enforcement of the Lender’s rights with respect
to, or the administration, supervision, preservation, protection of, or
realization upon, any property securing this Agreement.

10.04. Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws (and not the law of conflicts) of the State of
Rhode Island.

10.05. No Waiver; Cumulative Remedies. No modification or waiver of any
provision of this Agreement nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Lender, and then such waiver or consent shall be effective
only in the specific instance, and for the purpose, for which given. No notice
to, or demand on, the Borrower, in any case, shall entitle the Borrower to any
other or future notice or demand in the same, similar or other circumstances.
Neither any failure nor delay on the part of the Lender in exercising any right,
power or privilege hereunder, or any other instrument given as security
therefor, shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or future exercise, or the exercise of any
other right, power or privilege. The rights and remedies hereunder provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights or remedies provided by law.

 

23



--------------------------------------------------------------------------------

10.06. Captions. The captions and other headings contained in this Agreement are
for reference only and shall not affect the meaning or interpretation of this
Agreement.

10.07. Notices. All communications provided for hereunder shall be in writing,
sent by U.S. Mail, postage prepaid, to the respective parties at the addresses
set forth below:

 

If to the Lender:  

Bank of America, N.A.

111 Westminster Street

Providence, Rhode Island 02903

Attn: David J. Angell, Senior Vice President

With a copy to:  

R. Jeffrey Knisley, Esq.

Roberts, Carroll, Feldstein & Peirce Incorporated

10 Weybosset Street

Providence, Rhode Island 02903

If to any Borrower:  

Summer Infant, Inc.

6 Blackstone Valley Place

Lincoln, Rhode Island 02865

Attn: Jason Macari, President

With a copy to:  

Steven I. Rosenbaum, Esq.

Poore & Rosenbaum

30 Exchange Terrace

Commerce Center

Providence, Rhode Island 02903

Each party by notice duly given in accordance herewith may specify a different
address for the purposes hereof.

10.08. Jurisdiction; Consent to Service of Process. Each Borrower, to the extent
that it may lawfully do so, hereby consents to the nonexclusive jurisdiction of
the courts of the State of Rhode Island and of the United States District Court
for the District of Rhode Island, as well as to the jurisdiction of all courts
from which an appeal may be taken from such courts, for the purpose of any suit,
action or other proceeding arising out of any of its obligations arising
hereunder or with respect to the transactions contemplated hereby, and expressly
waives any and all objections it may have as to venue in any of such courts.
Each Borrower irrevocably consents to service of process in the manner provided
for notices in Section 10.07. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

10.09. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

24



--------------------------------------------------------------------------------

10.10. Gender. Words of the masculine gender shall mean and include correlative
words of the feminine and neuter genders and words importing the singular number
shall mean and include the plural number and vice versa.

10.11. Arm’s-Length Transaction. The Borrower recognizes, stipulates and agrees
that the Lender’s actions and relationships with the Borrower, including, but
not limited to, those relationships created or referenced by or in this
Agreement, have been and constitute arm’s-length commercial transactions and
that such actions and relationships shall at all times in the future continue to
constitute arm’s-length commercial transactions and that the Lender or the
Lender’s attorneys shall not at any time act, be obligated to act, or otherwise
be construed or interpreted as acting as or being the Lender, attorney, partner,
employee or fiduciary of the Borrower.

10.12. No Joint Venture. Notwithstanding anything to the contrary contained
herein, the Lender, by entering into this Agreement with the Borrower, will not
be deemed a partner or joint venturer with the Borrower and the Borrower agrees
to hold the Lender harmless from any damages and expenses resulting from such
construction of the relationship of the parties or any exertion thereof.

10.13. Integration. This Agreement contains the entire agreement among the
parties relating to the subject matter hereof and supersedes all oral statements
and prior writings with respect thereto. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

10.14. Jury Waiver. BORROWER AND LENDER MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF LENDER RELATING TO THE
ADMINISTRATION OF THE REVOLVING LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND
AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. BORROWER
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT
FOR LENDER TO ACCEPT THE NOTES AND MAKE THE REVOLVING LOAN.

10.15. Replacement of Note. Upon receipt of an affidavit of an officer of Lender
as to the loss, theft, destruction or mutilation of the Note or any other
security document which is not of public record, and, in the case of any such
loss, theft, destruction or mutilation, upon surrender and cancellation of the
Note or other security document, Borrower will issue, in lieu thereof, a
replacement promissory note or other security document in the same principal
amount thereof and otherwise of like tenor.

 

25



--------------------------------------------------------------------------------

10.16. Assignment of Loan. Lender shall have the unrestricted right at any time
or from time to time, and without Borrower’s consent, to assign all or any
portion of its rights and obligations hereunder to one or more banks or other
financial institutions (each, an “Assignee”), and Borrower agrees that it shall
execute, or cause to be executed, such documents, including without limitation,
amendments to this Agreement and to any other documents, instruments and
agreements executed in connection herewith as Lender shall deem necessary to
effect the foregoing. In addition, at the request of Lender and any such
Assignee, Borrower shall issue one or more new promissory notes, as applicable,
to any such Assignee and, if Lender has retained any of its rights and
obligations hereunder following such assignment, to Lender, which new promissory
notes shall be issued in replacement of, but not in discharge of, the liability
evidenced by the promissory note held by Lender prior to such assignment and
shall reflect the amount of the respective commitments and loans held by such
Assignee and Lender after giving effect to such assignment. Upon the execution
and delivery of appropriate assignment documentation, amendments and any other
documentation required by Lender in connection with such assignment, and the
payment by Assignee of the purchase price agreed to by Lender, and such
Assignee, such Assignee shall be a party to this Agreement and shall have all of
the rights and obligations of Lender hereunder (and under any and all other
guaranties, documents, instruments and agreements executed in connection
herewith) to the extent that such rights and obligations have been assigned by
Lender pursuant to the assignment documentation between Lender and such
Assignee, and Lender shall be released from its obligations hereunder and
thereunder to a corresponding extent. Borrower may furnish any information
concerning Borrower in its possession from time to time to prospective
Assignees, provided that Lender shall require any such prospective Assignees to
agree in writing to maintain the confidentiality of such information. The
execution and delivery of appropriate assignment documentation, including
amendments and replacement promissory notes, and the reasonable attorney’s fees
of Borrower’s counsel in reviewing such assignment documentation, shall be at
Lender’s cost and expense.

10.17. Co-Borrowers. The term “Borrower” as used herein shall mean, unless this
Agreement states otherwise or unless the context otherwise requires, the
“Borrower and each of them” and each and every undertaking shall be their joint
and several undertaking.

10.18. Cross-Guaranty. To induce the Lender to enter into this Agreement and in
addition to all other terms and conditions contained herein, each Borrower
unconditionally and irrevocably guarantees to the Lender the prompt payment in
full of all indebtedness and the performance of all obligations of every kind
and nature now and hereafter owing by each other Borrower to the Lender pursuant
to this Agreement and the Note, and each Borrower waives notice of the
acceptance of such guaranty, and of all notices and demands of any kind to which
such Borrower may be entitled, including, without limitation, demands of payment
and notices of non-payment, default, protest and dishonor to such borrower or
each other Borrower. Each Borrower further waives notice of and hereby consents
to any agreement or arrangement for payment, extension, subordination,
moratoria, composition, discharge or release of the whole or any part of each
other Borrower’s obligations under this Agreement and the Note, the release of

other guarantors or the compromise of their obligations, and the change in
location or release of any Collateral or the taking of a security interest in
any additional or substituted Collateral.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
duly executed all as of the day and year first above written.

 

WITNESS:   Bank of America, N.A.

/s/ Dan P. Tran

  By:  

/s/ David J. Angell

    David J. Angell, Senior Vice President   Summer Infant, Inc.

/s/ Steven Rosenbaum

  By:  

/s/ Mark D. Gorton

  Name:   Mark D. Gorton   Title:   VP Finance   Summer Infant Europe Limited

/s/ Steven Rosenbaum

  By:  

/s/ Mark D. Gorton

  Name:   Mark D. Gorton   Title:   Financing Officer   Summer Infant Asia
Limited

/s/ Steven Rosenbaum

  By:  

/s/ Mark D. Gorton

  Name:   Mark D. Gorton   Title:   Financing Officer

 

27



--------------------------------------------------------------------------------

AMENDMENT AGREEMENT AND ALLONGE

THIS AMENDMENT AGREEMENT AND ALLONGE (the “Agreement”) is made as of the 29th
day of December, 2005 by and among Bank of America, N.A., a national banking
association, with an office located at 111 Westminster Street, Providence, Rhode
Island (the “Lender”), and Summer Infant, Inc., a Rhode Island corporation
(“SII”), Summer Infant Europe Limited, a private company limited by shares
organized under the laws of England and Wales with registered number 04322137
(“SIE”), and Summer Infant Asia Limited, a Hong Kong corporation (“SIA”), all
with a principal place of business located at 6 Blackstone Valley Place,
Lincoln, Rhode Island (SII, SIE, and SIA herein individually referred to as a
“Borrower” and collectively referred to as the “Borrower”).

PURPOSE

A. The Lender and the Borrower entered into that certain Revolving Credit
Agreement dated July 19, 2005 (the “Loan Agreement”) with respect to a
$7,500,000 revolving line of credit from the Lender to the Borrower (the
“Revolving Loan”). All capitalized terms not otherwise defined herein shall have
the meanings set forth in the Loan Agreement.

B. The Revolving Loan Advances made under the Revolving Loan and the Borrower’s
obligations thereunder are evidenced by that certain Secured Promissory Note of
the Borrower payable to the order of the Lender in the principal amount of
$7,500,000 dated July 19, 2005 (the “Note”).



--------------------------------------------------------------------------------

C. The Revolving Loan and the Revolving Loan Advances thereunder are secured by,
inter alia, that certain Security Agreement between the Lender and SII dated
July 19, 2005 (the “Security Agreement”).

D. The Lender and the Borrower desire to increase the borrowing availability
under the Revolving Loan from $7,500,000 to $11,000,000.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. The definition of “Borrowing Limit” in Section 1.01 of the Loan Agreement is
hereby amended in its entirety to read as follows:

“ “Borrowing Limit” means an amount which shall not exceed the lesser of
(a) Eleven Million Dollars ($11,000,000) or (b) the aggregate Dollar Equivalent
of (i) eighty-five percent (85%) of Total Eligible Toys R Us Receivables
outstanding from time to time, plus (ii) eighty-five percent (85%) of Total
Eligible Target Receivables outstanding from time to time, plus (iii) eighty
percent (80%) of Eligible Domestic Receivables outstanding from time to time,
plus (iv) sixty percent (60%) of the value of Eligible Domestic Inventory, plus
(v) fifty percent (50%) of the value of Eligible Foreign Inventory, plus
(vi) fifty-five percent (55%) of the value of Intransit Inventory, plus
(vii) sixty percent (60%) of Eligible Foreign Receivables outstanding from time
to time; provided, however, the amount available for advances against Eligible
Domestic Inventory, Intransit Inventory, and Eligible Foreign Inventory shall
not exceed Four Million Two Hundred Thousand Dollars ($4,200,000).”

2. The reference to the dollar symbol and amount “$7,500,000” in the upper right
hand corner on page 1 of the Note is hereby deleted and the symbol and number
“$11,000,000” is substituted therefor and inserted in place thereof. The
reference to the principal amount of “Seven Million Five Hundred Thousand
Dollars ($7,500,000)” in the eighth and ninth lines of the first paragraph on
page 1 of the Note is hereby deleted and “Eleven Million Dollars ($11,000,000)”
is substituted therefor and inserted in place thereof.

 

2



--------------------------------------------------------------------------------

3. An original of this Agreement shall be attached to and made a part of the
Note.

4. SII acknowledges and agrees that the increase in the borrowing availability
under the Revolving Loan evidenced by this Agreement constitutes “Obligations,”
as such term is defined in the Security Agreement, and thus shall be secured
thereby. Section 1.23 of the Security Agreement is hereby amended in its
entirety to read as follows:

“1.23. “Promissory Note” shall mean that certain Secured Promissory Note of the
Debtor, Summer Infant Europe Limited, and Summer Infant Asia Limited payable to
the order of the Secured Party, dated July 19, 2005 and in the face amount of
Seven Million Five Hundred Thousand Dollars ($7,500,000), as increased in amount
to Eleven Million Dollars ($11,000,000) pursuant to that certain Amendment
Agreement and Allonge among the Debtor, Summer Infant Europe Limited, Summer
Infant Asia Limited and the Secured Party dated December 29, 2005.”

5. All security for the Revolving Loan and the Note now existing or hereafter
granted to Lender, including without limitation all security evidenced, granted
or governed by the Security Documents shall be security for the Revolving Loan
and the Note as amended by this Agreement.

6. All references to the Loan Agreement, wherever, whenever or however made or
contained, are hereby deemed to be references to the Loan Agreement, as modified
by this Agreement. All references to the Note, wherever, whenever or however
made or contained, are hereby deemed to be references to the Note, as modified
by this Agreement. The Borrower hereby warrants that all of the representations
and warranties contained in the Loan Agreement and the Security Documents are
true and correct as of the date hereof and that no Event of Default, as defined
in the Loan Agreement, has occurred and is continuing.

 

3



--------------------------------------------------------------------------------

7. The Guarantor acknowledges and agrees that the increase in the borrowing
availability under the Revolving Loan evidenced by this Agreement constitutes
“Obligations,” as such term is defined in the Guaranty, and thus shall be
secured thereby. By executing this Agreement in the space designated below, the
Guarantor so signing acknowledges and agrees that the Loan Agreement, the Note,
and all other loan documents, and all security interests granted herein, remain
in force and effect, as modified by this Agreement, and continue to be secured
by the Guaranty.

8. By executing this Agreement on behalf of Borrower in the space designated
below, the individual so signing represents and warrants to Lender that he or
she has full power and authority to execute this Agreement and to bind Borrower,
and that all corporate actions necessary to authorize and approve execution of
this Agreement, and by such individual, have been taken prior to the execution
hereof.

9. This Agreement shall be binding upon and shall inure to the benefit of
Borrower and Lender, and their respective heirs, administrators, executors,
successors, and assigns. This Agreement has been made in the State of Rhode
Island and shall be governed, construed, applied, and enforced in accordance
with the laws of such state without resort to its conflict of laws rules.
Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable law; should any provision
of this Agreement be declared invalid for any reason in any jurisdiction, such
declaration shall have no effect upon the remaining portions of this Agreement.
In addition, the entirety of this Agreement shall continue in full force and
effect in all jurisdictions and said remaining portions of this Agreement shall
continue in full force and effect in the subject jurisdiction as if this
Agreement had been executed with the invalid portions thereof deleted.

 

4



--------------------------------------------------------------------------------

10. Except as amended hereby, all other terms and provisions of the Loan
Agreement, the Note, and the Security Agreement are hereby ratified and
confirmed.

REMINDER OF PAGE INTENTIONALLY LEFT BLANK

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

WITNESS:    Bank of America, N.A.

 

   By:  

/s/ David J. Angell

     David J. Angell, Senior Vice President    Summer Infant, Inc.

 

   By:  

/s /Jason P. Macari

   Name:   Jason P. Macari    Title:   President    Summer Infant Europe Limited

 

   By:  

/s/ Jason P. Macari

   Name:   Jason P. Macari    Title:   Managing Director    Summer Infant Asia
Limited

 

   By:  

/s/ Jason P. Macari

   Name:   Jason P. Macari    Title:   Managing Director Agreed to and
acknowledged by      Guarantor:     

/s/ Jason P. Macari

     Jason Macari     

 

6



--------------------------------------------------------------------------------

SECOND AMENDMENT AGREEMENT AND ALLONGE

THIS SECOND AMENDMENT AGREEMENT AND ALLONGE is made effective as of the 30th day
of April, 2006, by and among Bank of America, N.A., a national banking
association, with an office located at 111 Westminster Street, Providence, Rhode
Island (the “Lender”), and Summer Infant, Inc., a Rhode Island corporation
(“SII”), Summer Infant Europe Limited, a private company limited by shares
organized under the laws of England and Wales with registered number 04322137
(“SIE”), and Summer Infant Asia Limited, a Hong Kong corporation (“SIA”), all
with a principal place of business located at 582 Great Road, North Smithfield,
Rhode Island (SII, SIE, and SIA herein individually referred to as a “Borrower”
and collectively referred to as the “Borrowers”).

PURPOSE

A. The Lender and the Borrowers entered into that certain Revolving Credit
Agreement dated July 19, 2005 (the “Loan Agreement”) with respect to a revolving
line of credit (the “Revolving Loan”) from the Lender to the Borrower providing
borrowing availability up to $7,500,000, which Loan Agreement was heretofore
amended pursuant to that certain Amendment Agreement and Allonge between the
Lender and the Borrowers dated as of December 29, 2005 (the “First Amendment”),
which First Amendment increased the borrowing availability under the Revolving
Loan to $11,000,000. All capitalized terms not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.

B. The Revolving Loan Advances made under the Revolving Loan and the Borrowers’
obligations thereunder are evidenced by that certain Secured Promissory Note of
the Borrowers payable to the order of the Lender in the principal amount of
$7,500,000 dated July 19, 2005 (the “Note”), which principal amount was
increased to $11,000,000 pursuant to the terms of the First Amendment.



--------------------------------------------------------------------------------

C. Borrowers and Lender desire to extend the maturity of the Revolving Loan.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. The definition of “Termination Date” in Section 1.01 of the Loan Agreement is
hereby amended in its entirety to read as follows:

“ “Termination Date” shall mean July 31, 2006, or such later date specified by
the Lender if this Agreement shall be extended by the Lender in writing.”

2. The definition of “Maturity Date” on page 5 of the Note is hereby amended in
its entirety to read as follows:

“ “Maturity Date” means July 31, 2006.”

3. The Borrowers hereby warrant that all of the representations and warranties
contained in the Loan Agreement are true and correct as of the date hereof and
that no Event of Default (as defined in the Loan Agreement) has occurred and is
continuing.

4. This Agreement shall be construed in accordance with and governed by the laws
of the State of Rhode Island.

5. Except as modified and amended hereby, the Loan Agreement and the Note shall
remain in full force and effect and are in all other respects ratified and
confirmed.

 

2



--------------------------------------------------------------------------------

6. An original of this Agreement shall be attached to and made a part of the
Note.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
Agreement and Allonge to be executed as of the date first above written.

 

   Bank of America, N.A.

 

   By:  

/s /David J. Angell

     David J. Angell, Senior Vice President    Summer Infant, Inc.

 

   By:  

/s/ Jason P. Macari

   Name:   Jason P. Macari    Title:   President    Summer Infant Europe Limited

 

   By:  

/s/ Jason P. Macari

   Name:   Jason P. Macari    Title:   Managing Director    Summer Infant Asia
Limited

 

   By:  

/s/ Jason P. Macari

   Name:   Jason P. Macari    Title:   Managing Director Agreed to and
acknowledged by      Guarantor:     

/s/ Jason P. Macari

     Jason Macari     

 

4



--------------------------------------------------------------------------------

THIRD AMENDMENT AGREEMENT AND ALLONGE

THIS THIRD AMENDMENT AGREEMENT AND ALLONGE is made effective as of the 31st day
of July, 2006, by and among Bank of America, N.A., a national banking
association, with an office located at 111 Westminster Street, Providence, Rhode
Island (the “Lender”), and Summer Infant, Inc., a Rhode Island corporation
(“SII”), Summer Infant Europe Limited, a private company limited by shares
organized under the laws of England and Wales with registered number 04322137
(“SIE”), and Summer Infant Asia Limited, a Hong Kong corporation (“SIA”), all
with a principal place of business located at 6 Blackstone Valley Place,
Lincoln, Rhode Island (SII, SIE, and SIA herein individually referred to as a
“Borrower” and collectively referred to as the “Borrowers”).

PURPOSE

A. The Lender and the Borrowers entered into that certain Revolving Credit
Agreement dated July 19, 2005 (the “Loan Agreement”) with respect to a revolving
line of credit (the “Revolving Loan”) from the Lender to the Borrower providing
borrowing availability up to $7,500,000, which Loan Agreement was heretofore
amended pursuant to that certain Amendment Agreement and Allonge between the
Lender and the Borrowers dated as of December 29, 2005 (the “First Amendment”),
which First Amendment increased the borrowing availability under the Revolving
Loan to $11,000,000, and that certain Second Amendment Agreement and Allonge
between the Lender and the Borrowers dated as of April, 2006, (the “Second
Amendment”), which Second Amendment extended the maturity of the Revolving Loan.
All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Loan Agreement.

B. The Revolving Loan Advances made under the Revolving Loan and the Borrowers’
obligations thereunder are evidenced by that certain Secured Promissory Note of
the Borrowers payable to the order of the Lender in the principal amount of
$7,500,000 dated July 19, 2005 (the “Note”), which principal amount was
increased to $11,000,000 pursuant to the terms of the First Amendment.

C. Borrowers and Lender desire to extend the maturity of the Revolving Loan.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. The definition of “Termination Date” in Section 1.01 of the Loan Agreement,
as heretofore amended, is hereby further amended in its entirety to read as
follows:

“ “Termination Date” shall mean October 29, 2006, or such later date specified
by the Lender if this Agreement shall be extended by the Lender in writing.”

2. The definition of “Maturity Date” on page 5 of the Note, as heretofore
amended, is hereby further amended in its entirety to read as follows:

“ “Maturity Date” means October 29, 2006.”

3. The Borrowers hereby warrant that all of the representations and warranties
contained in the Loan Agreement are true and correct as of the date hereof and
that no Event of Default (as defined in the Loan Agreement) has occurred and is
continuing.



IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment
Agreement and Allonge to be executed as of the date first above written.

 

  Bank of America, N.A.   By:  

/s /David J. Angell

    David J. Angell, Senior Vice President   Summer Infant, Inc.   By:  

/s/ Jason P. Macari

  Name:   Jason P. Macari   Title:   President   Summer Infant Europe Limited  
By:  

/s/ Jason P. Macari

  Name:   Jason P. Macari   Title:   Managing Director   Summer Infant Asia
Limited   By:  

/s/ Jason P. Macari

  Name:   Jason P. Macari   Title:   Managing Director Agreed to and
acknowledged by     Guarantor:    

/s/ Jason P. Macari

    Jason Macari    



--------------------------------------------------------------------------------

FOURTH AMENDMENT AGREEMENT AND ALLONGE

THIS FOURTH AMENDMENT AGREEMENT AND ALLONGE is made effective as of the 21st day
of December, 2006, by and among Bank of America, N.A., a national banking
association, with an office located at 111 Westminster Street, Providence, Rhode
Island (the “Lender”), and Summer Infant, Inc., a Rhode Island corporation
(“SIP), Summer Infant Europe Limited, a private company limited by shares
organized under the laws of England and Wales with registered number 04322137
(“SIE”), and Summer Infant Asia Limited, a Hong Kong corporation (“SIA”), all
with a principal place of business located at 582 Great Road, North Smithfield,
Rhode Island (SII, SIE, and SIA herein individually referred to as a “Borrower”
and collectively referred to as the “Borrowers”).

PURPOSE

A. The Lender and the Borrowers entered into that certain Revolving Credit
Agreement dated July 19, 2005 (the “Loan Agreement”) with respect to a revolving
line of credit (the “Revolving Loan”) from the Lender to the Borrower providing
borrowing availability up to $7,500,000, which Loan Agreement was heretofore
amended pursuant to that certain Amendment Agreement and Allonge between the
Lender and the Borrowers dated as of December 29, 2005 (the “First Amendment”),
which First Amendment increased the borrowing availability under the Revolving
Loan to $11,000,000, that certain Second Amendment Agreement and Allonge between
the Lender and the Borrowers dated as of April, 2006 (the “Second Amendment”),
which Second Amendment extended the maturity of the Revolving Loan, and that
certain Third Amendment Agreement and Allonge between the Lender and the
Borrowers dated as of July 31, 2006 (the “Third Amendment”), which Third
Amendment increased the borrowing availability tinder the Revolving Loan to
$11,000,000 and further extended the maturity of the Revolving Lam. All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Loan Agreement.



--------------------------------------------------------------------------------

B. The Revolving Loan Advances made under the Revolving Loan and the Borrowers’
obligations thereunder are evidenced by that certain Secured Promissory Note of
the Borrowers payable to the order of the Lender in the principal amount of
$7,500,000 dated July 19, 2005, which principal amount was increased to
$11,000,000 pursuant to the terms of the First Amendment and further increased
to $13,000,000 pursuant to the terms of the Third Amendment (said Secured
Promissory Note, as amended by the First Amendment, the Second Amendment, and
the Third Amendment, herein collectively the “Note”).

C. Borrowers and Lender desire to further increase the borrowing availability
under the Revolving Loan.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. The definition of “Borrowing Limit” in Section 1.01 of the Loan Agreement, as
heretofore amended, is hereby further amended in its entirety to read as
follows:

“Borrowing Limit” means an amount which shall not exceed the lesser of
(a) Seventeen Million Dollars ($17,000,000) or (b) the aggregate Dollar
Equivalent of (i) eighty-five percent (85%) of Total Eligible Toys R Us
Receivables outstanding from time to time,(ii) eighty-five percent (85%) of
Total Eligible Target Receivables outstanding from time to time, plus
(iii) eighty percent (80%) of Eligible Domestic Receivables outstanding from
time to time, plus (iv) sixty percent (60%) of the value of Eligible Domestic
Inventory, plus (v) fifty percent (50%) of the value of Eligible Foreign
Inventory, plus (vi) fifty-five percent (55°/a) of the value of Intransit
Inventory, plus (vii) sixty percent (60%) of Eligible Foreign Receivables
outstanding from time to time; provided, however, the amount available for
advances against Eligible Domestic Inventory, Intransit Inventory, and Eligible
Foreign Inventory shall not exceed Eight Million Dollars ($8,000,000).”

2. The reference to the dollar symbol and amount “$13,000,000” in the upper
right hand corner on page 1 of the Note is hereby deleted and the symbol and
number “$17,000,000” is substituted therefor and inserted in place thereof The
reference to the

 

2



--------------------------------------------------------------------------------

principal amount of “Thirteen Million Dollars ($13,000,000)” in the eighth and
ninth lines of the first paragraph on page 1 of the Note is hereby deleted and
“Seventeen Million Dollars ($17,000,000)” is substituted therefor and inserted
in place thereof.

3. An original of this Agreement shall be attached to and made a part of the
Note.

4. SII acknowledges and agrees that the increase in the borrowing availability
under the Revolving Loan evidenced by this Agreement constitutes “Obligations,”
as such term is defined in the Security Agreement, and thus shall be secured
thereby. Section 1.23 of the Security Agreement is hereby amended in its
entirety to read as follows:

“1.23. “Promissory Note” shall mean that certain Secured Promissory Note of the
Debtor, Summer Infant Europe Limited, and Surr~tner Infant Asia Limited payable
to the order of the Secured Party, dated July 19, 2005 and in the face amount of
Seven Million Five Hundred Thousand Dollars ($7,500,000), as increased in amount
to Eleven Million Dollars ($11,000,000) pursuant to that certain Amendment
Agreement and Allonge among the Debtor, Summer Infant Europe Limited, Summer
Infant Asia Limited and the Secured Party dated December 29, 2005, as further
increased in amount to Thirteen Million Dollars ($13,000,000) pursuant to that
certain Third Amendment Agreement and Allonge among the Debtor, Summer Infant
Europe Limited, Summer Infant Asia Limited and the Secured Party dated July 31,
2006, and as further increased in amount to Seventeen Million Dollars
($17,000,000) pursuant to that certain Fourth Amendment Agreement and Allonge
among the Debtor, Summer I fart Europe Limited, Summer Infant Asia Limited and
the Secured Party dated December 21, 2006.”

5. All security for the Revolving Loan and the Note now existing or hereafter
granted to Lender, including without limitation all security evidenced, granted
or governed by the Security Documents shall be security for the Revolving Loan
and the Note as amended by this Agreement.

6. All references to the Lam Agreement, wherever, whenever or however made or
contained, are hereby deemed to be references to the Loan Agreement, as modified
by this Agreement. All references to the Note, wherever, whenever or however
made or contained, are hereby deemed to be references to the Note, as modified
by the First Amendment and this Agreement.

 

3



--------------------------------------------------------------------------------

7. The Guarantor acknowledges and agrees that the increase in the borrowing
availability under the Revolving Loan evidenced by this Agreement constitutes
“Obligations,” as such term is defined in the Guaranty, and thus shall be
secured thereby. By executing this Agreement in the space designated below, the
Guarantor so signing acknowledges and agrees that the Loan Agreement, the Note,
and all other loan documents, and all security interests granted therein, remain
in force and effect, as modified by this Agreement, and continue to be secured
by the Guaranty.

8. By executing this Agreement on behalf of Borrower in the space designated
below, the individual so signing represents and warrants to Lender that he or
she has full power and authority to execute this Agreement and to bind Borrower,
and that all corporate actions necessary to authorize and approve execution of
this Agreement, and by such individual, have been taken prior to the execution
hereof.

9. This Agreement shall be binding upon and shall inure to the benefit of
Borrower and Lender, and their respective heirs, administrators, executors,
successors, and assigns. This Agreement has been made in the State of Rhode
Island and shall be governed, construed, applied, and enforced in accordance
with the laws of such state without resort to its conflict of laws rules.
Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable law; should any provision
of this Agreement be declared invalid for any reason in any jurisdiction, such
declaration shall have no effect upon the remaining portions of this Agreement.
In addition, the entirety of this Agreement shall continue in full force and
effect in all jurisdictions and said remaining portions of this Agreement shall
continue in full force and effect in the subject jurisdiction as if this
Agreement had been executed with the invalid portions thereof deleted.

 

4



--------------------------------------------------------------------------------

10. Except a amended hereby, all other terms and provisions of the Loan
Agreement, the Note, and the Security Agreement are hereby ratified and
confirmed.

11. The Borrowers hereby warrant that all of the representations and warranties
contained in the Loan Agreement are true and correct as of the date hereof and
that no Event of Default (as defined in the Loan Agreement) has occurred and is
continuing.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment
Agreement and Allonge to be executed as of the date first above written.

 

  Bank of America, N.A.

/s / R. Jeffrey Knisley

  By:  

/s /David J. Angell

    David J. Angell, Senior Vice President   Summer Infant, Inc.

/s/ Steven Rosenbaum

  By:  

/s/ Jason P. Macari

  Name:   Jason P. Macari   Title:   President   Summer Infant Europe Limited

/s/ Steven Rosenbaum

  By:  

/s/ Jason P. Macari

  Name:   Jason P. Macari   Title:   Managing Director   Summer Infant Asia
Limited

/s/ Steven Rosenbaum

  By:  

/s/ Jason P. Macari

  Name:   Jason P. Macari   Title:   Managing Director Agreed to and
acknowledged by     Guarantor:    

/s/ Jason P. Macari

    Jason Macari    

 

6